 
 
I 
112th CONGRESS
2d Session
H. R. 5052 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain untwisted filament yarns. 
 
 
1.Certain untwisted filament yarns
(a)In generalHeading 9902.01.91 of the Harmonized Tariff Schedule of the United States (relating to certain untwisted filament yarns) is amended by striking 12/31/2012 and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
